Exhibit 10.1

 

November 2, 2017

 

Sentinel Energy Services Inc.

1000 Louisiana Street, Suite 3850

Houston, TX 77002

 

Re:  Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Sentinel Energy Services Inc., a Cayman Islands exempted company (the
“Company”), and Citigroup Global Markets Inc., Goldman Sachs & Co. LLC and
Credit Suisse Securities (USA) LLC, as representatives (the “Representatives”)
of the several underwriters (the “Underwriters”), relating to an underwritten
initial public offering (the “Public Offering”), of 30,000,000 of the Company’s
units (including up to 4,500,000 units which may be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one of the Company’s
Class A Ordinary Shares, par value $0.0001 per share (the “Class A Ordinary
Shares”), and one-third of one warrant (each whole warrant, a “Warrant”). Each
Warrant entitles the holder thereof to purchase one of the Class A Ordinary
Shares at a price of $11.50 per share, subject to adjustment. The Units shall be
sold in the Public Offering pursuant to the registration statement on Form S-1
No. 333-220584 and prospectus (the “Prospectus”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) and the Company shall
apply to have the Units listed on the NASDAQ Capital Market. Certain capitalized
terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sentinel Management Holdings, LLC (the “Sponsor”) and each of the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each an “Insider” and collectively the
“Insiders”), hereby agrees with the Company as follows:

 

1.  The Sponsor and each Insider agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall vote all Founder Shares and
any shares acquired by it, him or her in the Public Offering or the secondary
public market in favor of such proposed Business Combination and not redeem any
Ordinary Shares owned by it, him or her in connection with such shareholder
approval.

 

2.  The Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within 24 months from the
closing of the Public Offering, or such later period approved by the Company’s
shareholders in accordance with the Company’s amended and restated memorandum
and articles of association, the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, redeem 100% of the Class A Ordinary Shares sold as
part of the Units in the Public Offering (the “Offering Shares”), at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to pay its franchise and income taxes
(less up to $100,000 of interest to pay dissolution expenses), divided by the
number of then outstanding Offering Shares, which redemption will completely
extinguish Public Shareholders’ rights as shareholders (including the right to
receive further liquidation distributions, if any), subject to applicable law,
and (iii) as promptly as reasonably possible following such redemption, subject
to the approval of the Company’s remaining shareholders and the Company’s board
of directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The Sponsor and the Insiders agree to not
propose any amendment to the Company’s amended and restated memorandum and
articles of association that would affect the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within 24 months from the closing of the
Public Offering, unless the Company provides its Public Shareholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account including interest earned on the funds held in the
Trust Account and not previously released to the Company to pay its franchise
and income taxes, divided by the number of then outstanding Offering Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares. The Sponsor and each Insider hereby
further waives, with respect to any of the Ordinary Shares held by it, him or
her, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
the Ordinary Shares and in connection with a shareholder vote to amend the
Company’s amended and restated memorandum and articles of association in a
manner that would affect the substance or timing of the Company’s obligation to
redeem 100% of the Company’s public shares if the Company has not consummated a
Business Combination within 24 months from the closing of the Public Offering
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any of the
Ordinary Shares (other than the Founder Shares) it or they hold if the Company
fails to consummate a Business Combination within 24 months from the date of the
closing of the Public Offering).

 

3.  During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of the Representatives, (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder, any Units, Class A Ordinary Shares, the
Company’s Class B Ordinary Shares, par value $0.0001 per share (the “Class B
Ordinary Shares” and, together with the Class A Ordinary Shares, the “Ordinary
Shares”), Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by him, her or it, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any Units, Ordinary Shares, Founder
Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Class A Ordinary Shares owned by him, her or it, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). If the undersigned is an officer or director of the Company, the
undersigned further agrees that the forgoing restrictions shall be equally
applicable to any issuer-directed Units that the undersigned may purchase in the
Public Offering. Each of the Insiders and the Sponsor acknowledges and agrees
that, prior to the effective date of any release or waiver of the restrictions
set forth in this paragraph 3 or paragraph 7 below, the Company shall announce
the impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if the release or waiver is effected solely to permit a transfer not
for consideration and the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

4.  In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any officer, member or manager of
the Sponsor) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party (other than the Company’s
independent public accountants) for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has entered
into a letter of intent, confidentiality or other similar agreement or business
combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor shall apply only to the extent necessary to ensure
that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per share of the Offering Shares and (ii) the actual amount
per share of the Offering Shares held in the Trust Account due to reductions in
the value of the trust assets as of the date of the liquidation of the Trust
Account, in each case including interest earned on the funds held in the Trust
Account and not previously released to the Company to pay its franchise and
income taxes, less franchise and income taxes payable, except as to any claims
by a third party or Target that executed an agreement waiving claims against and
all rights to seek access to the Trust Account whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Sponsor shall not be responsible for
any liability as a result of any such third party claims. Notwithstanding any of
the foregoing, such indemnification of the Company by the Sponsor shall not
apply as to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The Sponsor shall have the right to defend
against any such claim with counsel of its choice reasonably satisfactory to the
Company if, within 15 days following written receipt of notice of the claim to
the Sponsor, the Sponsor notifies the Company in writing that it shall undertake
such defense.

 



 2 

 

 

5.  To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 4,500,000 Units (as described in the
Prospectus), the Sponsor agrees to forfeit, for cancellation at no cost, a
number of Founder Shares equal to 1,125,000 multiplied by a fraction, (i) the
numerator of which is 4,500,000 minus the number of Units purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 4,500,000. The forfeiture will be adjusted to the extent
that the over-allotment option is not exercised in full by the Underwriters so
that the Founder Shares will represent 20.0% of the Company’s issued and
outstanding Ordinary Shares after the Public Offering. The Sponsor further
agrees that to the extent that (a) the size of the Public Offering is increased
or decreased and (b) the Sponsor has either purchased or sold Ordinary Shares or
an adjustment to the number of Founder Shares has been effected by way of a
share split, share dividend, reverse share split, contribution back to capital
or otherwise, in each case in connection with such increase or decrease in the
size of the Public Offering, then (A) the references to 4,500,000 in the
numerator and denominator of the formula in the first sentence of this paragraph
shall be changed to a number equal to 15% of the number of the Units issued in
the Public Offering and (B) the reference to 1,125,000 in the formula set forth
in the first sentence of this paragraph shall be adjusted to such number of
Founder Shares that the Sponsor would have to collectively return to the Company
in order for all holders of Founder Shares to hold an aggregate of 20.0% of the
Company’s issued and outstanding Ordinary Shares after the Public Offering.

 

6.  (a) The Sponsor and each Insider hereby agree not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 24 months after the closing of the Public Offering.

 

(b)  Each of the Sponsor and each Insider hereby agrees and acknowledges that:
(i) each of the Underwriters and the Company would be irreparably injured in the
event of a breach by such Sponsor or Insider of his, her or its obligations
under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a) and 7(b) of this Letter Agreement,
(ii) monetary damages may not be an adequate remedy for such breach and (iii)
the non-breaching party shall be entitled to injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7.  (a) Subject to certain limited exceptions, the Sponsor and each Insider
agrees not to Transfer, assign or sell any Founder Shares held by it, him or her
until one year after the date of the consummation of a Business Combination or
earlier if, subsequent to a Business Combination, (i) the last sale price of the
Class A Ordinary Shares equals or exceeds $12.00 per share (as adjusted for
share splits, share dividends, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after the consummation of a Business Combination or (ii) the Company
consummates a subsequent liquidation, merger, capital stock exchange or other
similar transaction which results in all of the Company’s shareholders having
the right to exchange their Ordinary Shares for cash, securities or other
property (the “Lock-up”).

 

(b)  Subject to certain limited exceptions, the Sponsor and each Insider agrees
not to Transfer, assign or sell any Private Placement Warrants or Class A
Ordinary Shares underlying such warrants held by it, him or her, until 30 days
after the completion of a Business Combination.

 

(c)  Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Class A Ordinary
Shares underlying the Private Placement Warrants or the Founder Shares and that
are held by the Sponsor, any Insider or any of their permitted transferees (that
have complied with this paragraph 7(c)) are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor or their affiliates, or any
affiliates of the Sponsor (b)  in the case of an individual, by gift to members
of the individual’s immediate family or to a trust, the beneficiary of which is
a member of one of the individual’s immediate family, an affiliate of such
person or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of the individual;

 



 3 

 

 

(d)  in the case of an individual, pursuant to a qualified domestic relations
order; (e) by virtue of the laws of the state of Delaware or the Sponsor’s
operating agreement upon dissolution of the Sponsor; (f) by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the shares were originally purchased;
(g) in the event of the Company’s liquidation prior to the completion of a
Business Combination; or (h) in the event of completion of a liquidation,
merger, capital stock exchange or other similar transaction which results in all
of the Company’s shareholders having the right to exchange their Ordinary Shares
for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (a) through
(f), these permitted transferees must enter into a written agreement agreeing to
be bound by these transfer restrictions.

 

8.  Each Insider’s biographical information furnished to the Company that is
included in the Prospectus is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. Each
Insider’s questionnaire furnished to the Company including any such information
that is included in the Prospectus is true and accurate in all respects. Each
Insider represents and warrants that: such Insider is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; such Insider has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and such Insider is not currently a
defendant in any such criminal proceeding; and neither such Insider nor the
Sponsor has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

9.  Except as disclosed in the Prospectus, neither the Sponsor nor any affiliate
of the Sponsor, nor any director or officer of the Company, shall receive any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is).
However, such persons may receive the following payments, none of which will be
made from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: repayment of a loan of up to $200,000 made to the
Company by the Sponsor, pursuant to a Promissory Note dated June 12, 2017;
payment of an aggregate of $10,000 per month, to the Sponsor, for office space,
utilities, secretarial support and administrative services, pursuant to an
Administrative Services Agreement, dated November 2, 2017; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating,
negotiating and consummating an initial Business Combination; and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or an affiliate of the Sponsor or certain of the
Company’s officers and directors to finance transaction costs in connection with
an intended initial Business Combination, provided, that, if the Company does
not consummate an initial Business Combination, a portion of the working capital
held outside the Trust Account may be used by the Company to repay such loaned
amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into warrants at a
price of $1.50 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

 

10.  The Sponsor and each Insider has full right and power, without violating
any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and each Insider hereby
consents to being named in the Prospectus as an officer and/or director of the
Company, as applicable.

 



 4 

 

 

11.  As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the Class B Ordinary Shares of the Company held by
the Sponsor, the Company’s independent directors and any other holder prior to
the consummation of the Public Offering and our Class A Ordinary Shares issued
upon automatic conversion thereof at the time of the Business Combination; (iii)
“Private Placement Warrants” shall mean the warrants to purchase 5,333,333 Class
A Ordinary Shares (or 5,933,333 Class A Ordinary Shares if the Underwriters’
over-allotment option in connection with the Public Offering is exercised in
full), that the Sponsor has agreed to purchase for an aggregate purchase price
of approximately $8,000,000 (or approximately $8,900,000 if the Underwriters’
over-allotment option in connection with the Public Offering is exercised in
full), or $1.50 per warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (iv) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; (v)  “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale or assignment of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of, or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

12.  This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13.  No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each Insider and each of their respective successors, heirs and
assigns and permitted transferees.

 

14.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

15.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16.  This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by January 31, 2018, provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature page follows]

 

 5 

 

 

  Sincerely,         SENTINEL MANAGEMENT HOLDINGS, LLC         By:  /s/ Krishna
Shivram   Name: Krishna Shivram   Title: Chief Executive Officer       /s/
Krishna Shivram   Krishna Shivram         /s/ Andrew F. J. Gould   Andrew F. J.
Gould         /s/ Charles S. Leykum   Charles S. Leykum         /s/ Vivek Raj  
Vivek Raj         /s/ Gerald Cimador   Gerald Cimador         /s/ Kent Jamison  
Kent Jamison         /s/ Marc Zenner   Marc Zenner

 

 



Acknowledged and Agreed:       SENTINEL ENERGY SERVICES INC.       By: /s/ Kent
Jamison Name: Kent Jamison   Title: Secretary  

   

 

 

Signature Page to Letter Agreement

 



 

 